DECISION
The application of the above-named defendant for a review of the sentence of 15 years, imposed on March 11th, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears sufficiently lenient in that defendant was convicted of rape punishable by not less than 2 nor more than 99 years imprisonment, yet he received a sentence of but 15 years with a record of one prior felony conviction and will be eligible for parole consideration in October 1970 after being received March 12, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D .Shanstrom.